Title: From Alexander Hamilton to Rufus King, 2 April 1796
From: Hamilton, Alexander
To: King, Rufus


[New York] April 2. 1796
Thank you for yours of yesteday. I have no copy of the paper sent. The greatest part went in the original draft though considerably reformed according to joint ideas & somewhat strengthened by new thoughts. A letter I have received tells me that it came to hand after the ground which was acted upon had been formally considered & taken in Council & that it is reserved for future use in the event of an expected criticism of the message.
I have asked for it conditionaly to prune correct &c. If I get it you shall have a copy. But you must take care that there is no crossing of path. Yrs. truly
A. Hamilton
